UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended July 31, 2013 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number: 000-51427 BLACKSANDS PETROLEUM, INC. (Exact name of registrant as specified in its charter) Nevada 20-1740044 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 800 Bering, Suite 250 Houston, Texas 77057 (Address of principal executive offices) (zip code) (713) 554-4490 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ Nox. As of September 19, 2013, there were 16,392,692 shares of registrant’s common stock outstanding. BLACKSANDS PETROLEUM, INC. FORM 10-Q For the Quarter Ended July 31, 2013 Table of Contents PART IFINANCIAL INFORMATION Page Item 1. Financial Statements Consolidated Balance Sheets as of July 31, 2013 and October 31, 2012 (unaudited) 3 Consolidated Statements of Operations for the nine and three months ended July 31, 2013 and 2012 (unaudited) 4 Consolidated Statements of Cash Flows for the nine months ended July 31, 2013 and 2012 (unaudited) 5 Condensed Notes to Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4. Controls and Procedures 12 PART IIOTHER INFORMATION Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Mine Safety Disclosures 15 Item 5. Other Information 15 Item 6. Exhibits 15 SIGNATURES 16 2 Blacksands Petroleum, Inc. and Subsidiaries Consolidated Balance Sheets (Unaudited) July 31, October 31, ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable Total Current Assets Oil and gas property costs (successful efforts method of accounting) Proved Unproved Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Note payable $ $ Accounts payable Accrued expenses Total Current Liabilities Notes payable Asset retirement obligation Total Liabilities Stockholders’ Equity: Preferred stock - $0.01 par value; 10,000,000 shares authorized: Series A - $.001 par value, 310,000 shares authorized, 250,000 and nil shares issued and outstanding, respectively Common stock - $0.001 par value; 100,000,000 shares authorized; 16,392,693 and 16,386,443 shares issued and outstanding at July 31, 2013 and October 31, 2012, respectively Additional paid-in capital Accumulated deficit ) ) Total Stockholders’ Equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 3 Blacksands Petroleum, Inc. and Subsidiaries Consolidated Statements of Operations (Unaudited) Nine Months Ended July 31, Three Months Ended July 31, Revenue: Oil and gas revenue $ Expenses: Selling, general and administrative Depreciation and depletion Accretion expense Lease operating expenses Oil and gas exploration costs Total expenses Loss from operations (938,769 ) ) (387,572 ) ) Other income and (expense): Interest expense (955,918 ) ) (360,411 ) ) Other income Total other income (expense) (928,155 ) ) (360,411 ) ) Loss before provision for income taxes (1,866,924 ) ) (747,983 ) ) Provision for income taxes Net loss (1,866,924 ) ) (747,983 ) ) Preferred stock dividends Net loss attributable to common shareholders $
